Citation Nr: 0513652	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-01 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for residuals of a 
shrapnel wound to the forehead.  

3.  Entitlement to an effective date prior to January 9, 
2003, for the grant of service connection for type II 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for type 
II diabetes mellitus; denied service connection for 
osteoporosis; and denied service connection for residuals of 
a shrapnel wound to the forehead.  

In a January 2004 rating decision, the RO granted service 
connection for type II diabetes mellitus due to exposure to 
Agent Orange and assigned a 20 percent rating effective 
January 9, 2003.  This is considered a full grant of the 
benefit sought on appeal; hence, the issue is no longer in 
appellate status and will not be addressed herein.  However, 
in January 2004, the veteran submitted a notice of 
disagreement with the effective date assigned for the grant 
of service connection for type II diabetes mellitus.  
Therefore, that issue has been included on the title page of 
this decision.  

In his initial claim for compensation, the veteran requested 
service connection for osteoporosis in his hips and knees.  
However, in reviewing the veteran's and his representative's 
statements after the initial filing, it appears that he is 
requesting service connection for multi-joint osteoarthritis, 
a disease process distinct from osteoporosis.  This issue has 
not been adjudicated by the RO and is not currently before 
the Board.  It will not be addressed herein.  The matter is 
referred to the RO for appropriate development.  

The issues of entitlement to service connection for residuals 
of a shrapnel wound to the forehead and entitlement to an 
effective date prior to January 9, 2003, for the grant of 
service connection for type II diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The medical evidence does not document a clear diagnosis 
of osteoporosis.  


CONCLUSION OF LAW

Osteoporosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in February 2003 apprised the veteran of 
the information and evidence necessary to substantiate his 
claims for service connection.  The correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
advised to send any evidence in his possession, pertinent to 
the appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 18 Vet. App. 1112 (2004) (Pelegrini II).  
However, here, the veteran's initial notification letter was 
sent in February 2003 and the claims were initially denied in 
July 2003.  Hence, there has been no Pelegrini II violation.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board finds that the duty to notify has been 
met.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment reports, 
and VA treatment and examination reports.  The veteran 
submitted a medical statement in March 2004 without a waiver 
of RO review.  However, this document is not pertinent to the 
issue of entitlement to service connection for osteoporosis.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the issue 
addressed in this decision.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent the issue addressed 
in this decision.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records do not document any 
complaints of or treatment for osteoporosis.  Upon separation 
examination in April 1971, no chronic disabilities were 
reported.  

Private medical records dated from March 1977 to January 1994 
do not show that the veteran was diagnosed with osteoporosis.  

A VA discharge summary indicated that the veteran was 
hospitalized from December 15, 1993 to December 23, 1993 for 
an episode of diabetic ketoacidosis.  His past medical 
history included degenerative joint disease of the right hip.  

VA X-rays of the veteran's hips taken in December 1993 
revealed complete joss of hip joint space in the right hip.  
The right femoral head was displaced slightly superiorly and 
laterally.  No osseous or articular abnormalities were 
indicated in the left hip.  

VA X-rays of the veteran's knees taken in September 2003 
revealed severe degenerative joint disease of the left knee 
with near total obliteration of the joint space and mild 
degenerative joint disease of the right knee.  

Upon VA orthopedic examination in October 2003, it was noted 
that the veteran's medical history included osteoporosis.  
However, the final diagnoses did not include osteoporosis.  
An X-ray of the right hip revealed marked deformity of the 
joint with considerable deformity of the femoral head and 
neck as well.  There was also marked narrowing of the joint 
spaces secondary to degenerative arthritis changes.  The 
deformity was noted to be congenital in nature.  The 
impression was degenerative joint disease of the right hip 
and both knees; status post fracture of the left lateral 
malleolus without residuals; chronic hip/bilateral knee pain 
due to degenerative joint disease; and morbid obesity.  

The Board finds that the preponderance of the medical 
evidence shows that the veteran has not been diagnosed with 
osteoporosis. Consequently, his claim for this disability 
cannot be granted.  It is well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a clinically diagnosed 
disability.  Without competent clinical evidence of a 
diagnosis of osteoporosis, service connection for such 
disability may not be established. 

To the extent that the veteran offers his own opinion that he 
has osteoporosis as a result of his military service, the 
Board notes that his opinion is not probative on the issue.  
Lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  Based on the record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.  Therefore, service connection for 
osteoporosis must be denied.  See Gilbert, supra.  


ORDER

Service connection for osteoporosis is denied.

REMAND

As noted in the Introduction above, in a January 2004 rating 
decision, the RO granted service connection for type II 
diabetes mellitus and assigned a 20 percent rating, effective 
from January 9, 2003.  In a January 2004 statement, the 
veteran expressed disagreement with the effective date of the 
award of benefits.  However, the RO has not yet had the 
opportunity to provide the veteran with a statement of the 
case.  Hence, the Board finds that a remand is required so he 
can be provided with a statement of the case on the issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (where a 
notice of disagreement is filed, but a statement of the case 
has not been issued, the Board must remand the claim to the 
RO to direct that a statement of the case be issued.).  

The issue of entitlement to service connection for residuals 
of a shrapnel wound to the forehead was certified to the 
Board in January 2004.  In March 2004, the Board received 
additional evidence from the veteran pertaining to this claim 
and he did not include a waiver of RO review of this evidence 
as required by 38 C.F.R. § 20.1304 (2004).  Consequently, a 
remand is required.  See 38 C.F.R. § 19.31(c) (2004).  

Accordingly, this appeal is REMANDED for the following:  

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to an effective date prior to 
January 9, 2003, for the grant of service 
connection for type II diabetes mellitus.  
The veteran is advised that he must 
timely perfect an appeal on the issue to 
the Board if he wishes it to be certified 
to the Board.  

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
residuals of a shrapnel wound to the 
forehead with consideration of the 
additional evidence associated with the 
claims folder subsequent to certification 
of the appeal to the Board.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


